Citation Nr: 1501315	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for bilateral pes planus. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The RO granted service connection for bilateral pes planus in October 1980, finding that the disability met the criteria for a 30 percent evaluation.  10 percent was deducted from the 30 percent evaluation because the Veteran was shown to have had pre-existing pes planus on his examination for entry into active duty.  38 C.F.R. § 3.322 (2014).  The RO continued the 20 percent evaluation in the December 2009 rating decision.  

The issues of bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Bilateral pes planus is manifested by no greater than severe impairment, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.   

CONCLUSION OF LAW

The criteria for an overall rating greater than 20 percent for bilateral pes planus with callosities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issue that is decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in July 2009.

With regard to the issue of increased rating for bilateral pes planus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment record, as well as private treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in August 2009.  The Board finds this examination adequate as it considered the Veteran's statements, reviewed his records, and made findings necessary to evaluate his claim.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was file until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

The Veteran's foot disability has been rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 5276.  Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 50 percent disabling for a bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

The Veteran filed his claim for an increased disability rating for bilateral pes planus in May 2009.  

Private treatment records from a physical therapy clinic document treatment for the Veteran's pes planus beginning December 2008.  Specifically, the Veteran first presented with left heel pain.  The therapist noted decreased functional ability and mobility, gait disturbance, instability, and impaired dynamic balance and pain.  Reporting on diagnostic tests the Veteran had received, the treatment provider noted x-ray imaging that had revealed bone spur on calcaneous.  The Veteran was also diagnosed with plantar fascial fibromatosis.   Therapy sessions in January 2009 and April 2009 reveal some improvement.  

VA subsequently afforded the Veteran an examination for his increased rating claim.  The Veteran reported that he must wear orthotics daily, wear diabetic shoes, and walk with a cane.  In particular, the Veteran stated that a left heel spur caused moderate discomfort and altered the way he walked.  He acknowledged that his disability had a fair response to treatment and that his symptoms were partially relieved by treatment.  Symptoms included bilateral foot pain in the left heel more than in the right heel.  

Examination of the left foot revealed tenderness in the left heel, mild pronation, no arch present on weight bearing, an arch present on non-weight bearing, and no muscle atrophy.  There was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  Examination of the right foot revealed mild pronation, no arch present on weight bearing, an arch present on non-weight bearing, and no muscle atrophy.  There was no evidence of tenderness, painful motion, swelling, instability, weakness, or abnormal weight bearing.  With both feet, Achilles alignment was normal with weight bearing and non-weight bearing.  

The examiner provided a diagnosis of bilateral pes planus with callosities and reported that the Veteran's symptoms had remained primarily unchanged since military service.  

The Board finds that the record has at no point reflected the criteria for a rating higher than 30 percent under Diagnostic Code 5276.  The Veteran's bilateral foot disability has not approximated pronounced pes planus of either foot.  The Board acknowledges there was mild pronation of both feet noted on the August 2009 examination.  The Board further acknowledges that the Veteran had tenderness in his left heel during private treatment with his physical therapist and at the August 2009 examination.  However, the August 2009 examination report documents normal Achilles alignment, and the Veteran reported that orthotics and diabetic shoes, orthopedic shoes, have improved his pain.  

Consequently, the record reflects that the Veteran's disability has been manifested by severe pes planus with some pain on manipulation, callosities, and pronation.  The Veteran's bilateral foot disability  is treatable by orthopedics.  These symptoms meet the criteria of severe pes planus, a 30 percent rating.  The objective evidence does not support a 50 percent rating under Diagnostic Code 5276.

Given that the Veteran's pes planus was service connected on an aggravation basis,  the Veteran's compensation level is the degree of disability over and above the degree of disability present prior to the aggravation. See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (Additionally, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such claimant shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation). In the 1980 RO decision that awarded service connection, the Veteran's bilateral pes planus was determined to have been 10 percent disabling prior to the aggravation in service; thus, 10 percent must be deducted from any degree of disability assigned. Given that the Board has not increased the Veteran's compensation level, the 30 percent rating less the 10 percent determined to be the degree of disability prior to his entry into service, leaves the Veteran with a net 20 percent compensation level for his bilateral pes planus. 

In short, the preponderance of evidence shows that the Veteran's service-connected bilateral foot disability more closely approximates severe bilateral pes planus than pronounced bilateral pes planus.  Therefore, the Veteran's bilateral foot disability more closely approximates the criteria for a 30 percent rating less his pre-existing degree of disability.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

 An overall disability rating higher than 20 percent for bilateral pes planus is denied.  


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by providing an examination and obtaining a medical opinion.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

VA has not provided an adequate examination with regard to the claims for service connection for bilateral hearing loss and tinnitus because the examiner's opinion was inadequate.  In a September 2009 VA examination, the examiner opined that it was less likely than not that hearing loss was a result of military service because the Veteran's hearing was "normal at separation."  While acknowledging the Veteran's history of noise exposure, both during and after service, the examiner did not account for this history in his rationale.  The lack of a showing of a disability during service does not preclude establishing entitlement to service connection.  A claimant may establish service connection for a hearing disability that initially manifested several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to an injury or disease suffered in service.  Hensley v. Brown, 54 Vet. App. 155 (1993).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2014).  On remand, the examiner must provide an opinion that addresses both service and the period after service.  

Additionally, the September 2009 VA examination report did not include an opinion or meaningful discussion of the Veteran's claim of tinnitus.  The examiner noted that the Veteran was claiming service connection for tinnitus and commented that there were no current complaints of tinnitus.  Other than this, the examiner did not proffer any analysis with regards to the Veteran's claim for tinnitus.  On remand, the examiner must provide an opinion that addresses whether tinnitus is present and whether it had onset as a result of service or as a result of a bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his hearing loss and tinnitus. The examiner must interview the Veteran as to the history of the hearing loss disability.  The examiner must review the record and must note that review in the report.  

In particular, the examiner must craft his opinion and report in light of the Veteran's exposure to acoustic trauma while serving as a cannoneer in field artillery during service. The examiner must discuss all private treatment records that document treatment of hearing loss disability and tinnitus.  The examiner must provide a detailed rationale to support any conclusion reached.  

The examiner is asked to provide the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral hearing loss disability was caused by active service. 

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral tinnitus was caused by active service. 

(c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral tinnitus was caused by a bilateral hearing loss disability. 

2. Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


